Citation Nr: 1601516	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for pulmonary embolus secondary to deep venous thrombosis (lung disability).

2.  Entitlement to total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 




INTRODUCTION

The Veteran had active service from May 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA)  Regional Office (RO) in Oakland, California, that denied entitlement to a compensable evaluation for the Veteran's lung disability.  

In January 2015, this case was remanded for additional development.

In a September 2015 rating decision, the RO increased the evaluation of the Veteran's pulmonary embolus secondary to deep venous thrombosis to 60 percent effective December 15, 2010.

The issue of entitlement to a higher rating for the Veteran's service-connected lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).

In light of the favorable decision as it relates to the issue of the grant of entitlement to a TDIU, no further discussion of VCAA is necessary.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For purposes of this section, disabilities of a common etiology will be considered a single disability.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration will be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385(Fed. Cir. 2001).

Here, service connection is in effect for pulmonary embolus secondary to deep venous thrombosis (rated at 60 percent), surgical repair facial defect right gluteal (rated at 20 percent), peptic ulcer (rated at 20 percent), exploratory laparotomy, tender scar (rated at 20 percent), degenerative disc disease of the lumbar spine (rated at 10 percent), degenerative arthritis of the left knee (rated at 10 percent), right and left lower extremity radiculopathy (rated at 10 percent each), tinnitus (rated at 10 percent), right knee osteoarthritis (rated at 10 percent), and bilateral hearing loss and right lower extremity and anterior trunk scars (each rated as noncompensable).  The combined evaluations is 90 percent.  The Veteran has therefore met the percentage requirements of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.25(a). 

The March 2015 respiratory examination noted that the Veteran reported that he would get short of breath with activities  such as walking 2 blocks or 1 flight of stairs.  The Veteran would also get dyspneic climbing  ladders or trying to trim his trees.  He avoided walking due to DJD of knees.  Trying to run, trying to swim in the pool, or playing in the pool would make him short of breath, as would going up and down ladders or stairs.  The examiner indicated that this shortness of breath limited the Veteran from some work.  It was also noted that the Veteran had to retire due to inability to work a full day because of fatigue.  His job was indicated to be in sheet metal and construction and he was short of breath doing activities such as lifting and carrying sheet metal.  The Veteran reported that he retired from all work October 2008 on a nonmedical basis when he had 30 years of work, but he also stated he was too fatigued to continue working.  In addition, the examiner noted that knee pain also limited him from work. 

In July 2015 examinations of the Veteran's lower back and muscle injury, the Veteran stated that he had pain in his back and could not bend.  He also indicated that he has difficulty with standing, walking, climbing, and lifting more than 10 lbs.  The Veteran reported that he had soreness in his hip and could not sit with too much pressure on his right side.  

July and November 2015 examinations of the right knee and lower extremities indicated that the Veteran could not do activities that required kneeling, squatting, climbing, prolonged sitting, and standing.  He was noted to use assistive devices for his for knee condition. 

The Veteran's other service-connected disabilities were not indicated to impact the Veteran's ability to work.

Based on the foregoing, the Board finds that the medical evidence indicates that the Veteran's service-connected disabilities would preclude substantially gainful employment.  The Veteran's previous occupation was indicated to be in sheet metal and construction.  He retired in October 2008 after 30 years of work.  The Veteran has no reported history in sedentary work and the March 2015 examiner specifically noted that the Veteran was short of breath doing activities such as lifting and carrying sheet metal.  The Veteran also reported that, while he retired on a nonmedical basis, he was too fatigued to continue working.  The examiner also noted that knee pain also limited him from work. As such, the Board finds that the Veteran is likely to be unable to maintain substantially gainful employment by reason of service-connected disabilities.  For these reasons, entitlement to a TDIU is granted.

The Board has not set an effective date for the TDIU rating, because the RO will do so, and would be a denial of due process for the Board to assign an effective date in the first instance.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003).


ORDER

Entitlement to a TDIU is granted.


REMAND

The Veteran was examined in March 2015 for his respiratory condition.  As part of the examination, he underwent a Pulmonary function test (PFT).  As interpretation of this report was noted, but not the actual numbers, a remand is warranted.  In this regard, the Board notes that the Veteran's pulmonary embolism could be rated, in the alternative, on the numbers contained in the PFT.  38 C.F.R. § 4.97.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the PFT test results reported in the March 2015 VA respiratory examination.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


